KELLEY, Judge,
dissenting.
I respectfully dissent.
It is well settled that in a workers’ compensation proceeding, the WCJ is the ultimate finder of fact. Hayden v. Workmen’s Compensation Appeal Board (Wheeling Pittsburgh Steel Corp.), 83 Pa. Cmwlth. 451, 479 A.2d 631 (1984). Thus, determinations as to witness credibility and evidentiary weight are within the exclusive province of the WCJ and are not subject to appellate review. Id. As the finder of fact, the WCJ is entitled to accept or reject even uncontradicted medical testimony in workers’ compensation case. Sherrill v. Workmen’s Compensation Appeal Board (School District of Philadelphia), 154 Pa.Cmwlth. 492, 624 A.2d 240 (1993). See also Daniels v. Workers’ Compensation Appeal Board (Tristate Transport), 753 A.2d 293 (Pa.Cmwlth.), petition for allowance of appeal granted, 563 Pa. 552, 763 A.2d 369 (2000) (It is patently beyond Commonwealth Court’s statutory scope of review to reject WCJ’s credibility determinations on appeal and to make new findings of fact based on evidence in the certified record; rather, this Court’s review of the factual findings is limited to determining whether they are supported by substantial evidence.).
In reversing the Board’s order in this case, the majority reviews the credibility determinations made by the WCJ. Such an examination is patently beyond this Court’s scope of review. Accordingly, I must respectfully dissent.